          Case 1:20-cv-04949-RA Document 15 Filed 09/17/20 Page 1 of 1




               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                Fax: 718-740-2000
Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                        September 16, 2020

Via ECF

Hon. Ronnie Abrams, USDJ
United States District Court, SDNY
40 Foley Square, Courtroom: 1506
New York, NY 10007
Tel: 212-805-0162

                      Re: Khan v. AC Automotive, Inc.
                          Case No. 20-CV-04949
                          Motion for Extension of Time
Dear Judge Abrams:

        My firm represents Plaintiff in the above-referenced action, and I respectfully write to
request a 30-day extension of the September 22, 2020 deadline for Plaintiff to file his motion for
a default judgment. This request is being made because I have been working on a major appeal
before the New York Court of Appeals as well as a major summary judgment motion due before
September 22, 2020. The additional time will also give Defendant another chance to appear,
answer and/or resolve the case. No prior request for an extension of this deadline was made.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,                          Application granted. Plaintiff's date to file and serve
                                                 his motion for default judgment and supporting papers
Abdul Hassan Law Group, PLLC
                                                 is hereby extended to October 22, 2020 Defendant's
                                                 date to file and serve answering papers is hereby
_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)               extended to November 12, 2020. Plaintiff shall serve
Counsel for Plaintiff                            a copy of this Order on Defendant and file proof of
                                                 such service on the docket.

                                                 SO ORDERED.

                                                                            ______________________
                                                                            Hon. Ronnie Abrams
                                                                            9/17/2020
